It is ordered and adjudged that said petition in error be, and the same hereby is, dismissed for the reason said petition in error alleged that said cause originated in the Court of Appeals, but the court is of opinion that said cause originated in the court of common pleas; and no constitutional question *Page 651 
being alleged and the motion to certify the record having been overruled, this court is without jurisdiction.
Petition in error dismissed.
MARSHALL, C.J., DAY, ALLEN, KINKADE, ROBINSON and JONES, JJ., concur.